IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 133 DB 2018 (No. 68 RST 2018)
                                :
                                :
WINDLEY HOFLER WALDEN           : Attorney Registration No. 310135
                                :
PETITION FOR REINSTATEMENT      :
 FROM ADMINISTRATIVE SUSPENSION : (Lancaster County)


                                          ORDER


 PER CURIAM


        AND NOW, this 26th day of October, 2018, the Report and Recommendation of

 Disciplinary Board Member dated October 19, 2018, is approved and it is ORDERED that

 Windley Hofler Walden, who has been on Administrative Suspension, has never been

 suspended or disbarred, and has demonstrated that she has the moral qualifications,

 competency and learning in law required for admission to practice in the Commonwealth,

 shall be and is, hereby reinstated to active status as a member of the Bar of this

 Commonwealth. The expenses incurred by the Board in the investigation and processing

 of this matter shall be paid by the Petitioner.